Title: Thomas Jefferson to Roger C. Weightman, 19 October 1811
From: Jefferson, Thomas
To: Weightman, Roger C.


          
                  Sir 
                   
                     Monticello 
                     Oct. 19. 11.
            I have duly recieved your favor of the 12th and also the parcel of fiorin grass of which you were so kind as to take charge, and for your care of which I pray you to accept my thanks. it has been immediately planted, and every care will be taken to add it to the useful grasses of our country.
             
		  I observe in the National Intelligencer you mention having for sale among other books, a miniature edition of Scott’s works in 5. vols. I will pray you to send it to me by the mail, carefully done up, with a note of the price which I will take care to remit you. if I can recieve it by the first return of
			 post, it will be the more acceptable. I tender you my best wishes & respects
          
            Th:
            Jefferson
        